

91 SRES 190 ATS: Recognizing 50 years of service by the National Railroad Passenger Corporation, commonly known as Amtrak.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 190IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Cantwell (for herself, Mr. Wicker, Mr. Peters, Mrs. Fischer, Mr. Tester, Mr. Moran, Mr. Markey, Mr. Luján, Mr. Blumenthal, Ms. Baldwin, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationMay 26, 2021Committee discharged; considered and agreed toRESOLUTIONRecognizing 50 years of service by the National Railroad Passenger Corporation, commonly known as Amtrak.Whereas, on October 30, 1970, Congress enacted the Rail Passenger Service Act of 1970 (Public Law 91–518; 84 Stat. 1327), which created the National Railroad Passenger Corporation (commonly known and referred to in this preamble as Amtrak) to assume the responsibility of providing the United States with nationwide passenger rail service, which began on May 1, 1971;Whereas May 1, 2021, marks 50 years since the date Amtrak began providing passenger rail service to individuals in the United States;Whereas Amtrak connects over 500 communities across 46 States, the District of Columbia, and 3 Canadian Provinces;Whereas, in 2019, Amtrak provided over 32,000,000 trips, the highest yearly ridership in its history;Whereas the total annual economic impact of Amtrak and the passengers it serves across the United States exceeds $8,000,000,000;Whereas Amtrak has formed valuable partnerships with 17 States to operate 28 regionalized routes, which resulted in 15,400,000 trips in 2019;Whereas Amtrak operates 15 long-distance routes that resulted in 4,600,000 trips in 2019;Whereas the Acela and the Northeast Regional, 2 services of Amtrak along the Northeast Corridor, provided 12,500,000 trips in 2019; andWhereas Amtrak provides a number of essential services and public benefits, which include—(1)serving as the only source of public transportation in many rural communities;(2)employing approximately 16,000 people and supporting tens of thousands of additional jobs in the communities it serves; and(3)because Amtrak is 47 percent more energy efficient than car travel and 33 percent more energy efficient than air travel (as measured by passenger miles), providing an environmentally friendly way to travel: Now, therefore, be itThat the Senate recognizes—(1)50 years of service by the National Railroad Passenger Corporation (commonly known and referred to in this resolution as Amtrak); (2)the need for safe and affordable national passenger rail service in the United States;(3)that Amtrak provides a vital connection for both urban and rural communities throughout the United States and, in the process, contributes to the economic growth of those communities; and(4)that the restoration and expansion of the services that Amtrak provides is in the interest of the United States. 